Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed since none of the prior art, alone or in combination, teaches an assistive device, comprising: 
a haptic feedback interface that comprises a plurality of haptic elements; and 
a haptic feedback controller configured to:  
transform sensor data of a three-dimensional (3D) real-world area within a first proximity range of the assistive device into a defined format, 
wherein the sensor data is associated with a plurality of different types of sensors; 
generate a first touch-discernible output layout on the haptic feedback interface by the plurality of haptic elements, 
wherein the first touch-discernible output layout corresponds to a first reproduction of the 3D real-world area within the first proximity range of the assistive device, 
wherein the first touch-discernible output layout includes at least a first set of haptic indicators to discern movement of a first set of moving objects within the first proximity range, 
wherein the first touch-discernible output layout is generated based on the transformation of the sensor data of the 3D real-world area within the first proximity range of the assistive device into the defined format; 

wherein the plurality of objects of the 3D real-world area within the first proximity range are associated the plurality of haptic elements; 
determine a direction and a speed of the plurality of objects in the 3D real- world area within the first proximity range; and 
control, by the haptic feedback controller, a movement of one or more of haptic indicators of the first set of haptic indicators or a second set of haptic indicators on the haptic feedback interface, based on the determined direction and the speed of the plurality of objects of the 3D real-world area and the first proximity range.  
The closest prior art by Weinraub (US 2017/0024010 A1) discloses an assistive device, comprising:  a haptic feedback interface that comprises a plurality of haptic elements; and a haptic feedback controller configured to: generate a first touch-discernible output layout on the haptic feedback interface using the plurality of haptic elements, wherein the first touch-discernible output layout corresponds to a first reproduction of a three-dimensional (3D) real-world area within a first proximity range of the assistive device, and wherein the first touch-discernible output layout includes at least a first set of haptic indicators to discern movement of a first set of moving objects within the first proximity range; update the first touch-discernible output layout to a second touch-discernible output layout based on a change of the first proximity range to a second proximity range; and control a rate-of-change of movement of one or more of 
Weinraub fails to disclose a haptic feedback controller configured to:  transform sensor data of the 3D real-world area within the first proximity range of the assistive device into a defined format, wherein the sensor data is associated with a plurality of different types of sensors;wherein the first touch-discernible output layout is generated based on the transformation of the sensor data of the 3D real-world area within the first proximity range of the assistive device into the defined format; and control, by the haptic feedback controller, a movement of one or more of haptic indicators of the first set of haptic indicators or a second set of haptic indicators on the haptic feedback interface, based on the 3D real-world area and a difference between the first proximity range and the second proximity range.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354. The examiner can normally be reached Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J LEE/Primary Examiner, Art Unit 2624